UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-3997
                                       ___________

                                   GARY WILLIAMS,

                                                       Appellant

                                             v.

                    WARDEN LACKAWANNA COUNTY PRISON;
                     ATTORNEY GENERAL PENNSYLVANIA
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:14-cv-01669)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    October 5, 2015

               Before: FUENTES, SHWARTZ and ROTH, Circuit Judges


___________________________JUDGMENT ORDER__________________________

       To the extent that a certificate of appealability is necessary for this appeal, see 28
U.S.C. § 2253(c)(1)(A), it is denied. Otherwise, after consideration of all contentions
raised by the appellant, it is ADJUDGED and ORDERED by this Court that the judgment
of the District Court entered September 12, 2014, be and the same is hereby affirmed.

       Although Williams captioned his case as a state habeas action against a prison
warden for relief in the Lackawanna Court of Common Pleas, his claims did not sound in
habeas. His claims did not challenge to the fact or duration of his imprisonment, which is
the essential purpose of the writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S.
475, 484, 498-99 (1973). He brought claims about the conditions of his confinement,
namely Eighth Amendment claims about his medical care (or the lack thereof). Such
claims by a state prisoner like Williams are properly brought in an action pursuant to 42
U.S.C. § 1983, not a habeas petition. See Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir.
2002) (“[W]hen the challenge is to a condition of confinement such that a finding in
plaintiff's favor would not alter his sentence or undo his conviction, [a civil rights action]
is appropriate.”) Although we perhaps could, in an appropriate case, vacate a district
court’s dismissal of a habeas petition and remand for it to be treated a civil rights or
similar complaint, see Moorish Sci. Temple, Inc. v. Smith, 693 F.2d 987, 989-90 (2d Cir.
1982); see also Haines v. Kerner, 404 U.S. 519, 521 (1972), such an outcome is not
appropriate in this case where Williams already has a civil rights action pending relating
to the same or similar claims and deliberately filed a different type of action.

         Each side shall bear their own costs.

                                            By the Court,


                                            s/ Jane R. Roth
                                            Circuit Judge

ATTEST:

s/Marcia M. Waldron
Clerk

Dated:          June 29, 2016




                                                 2